Citation Nr: 1546094	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967, with subsequent service in the reserves until November 1971. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at an August 2015 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains conflicting medical evidence regarding the etiology of the Veteran's current bilateral hearing loss disability.  This includes private medical opinions, January 2010, September 2010, and February 2012 VA examinations, and a February 2013 opinion of a VA treating physician.  Due to the conflicting medical evidence, and the Veteran's testimony during his Board hearing that he did not first notice his hearing loss until the 1990's, approximately two decades after separation from the reserves, the Board finds that a new medical opinion is appropriate in order to properly adjudicate the matter.  

In addition, the examiner should discuss the significance, if any, of the Veteran's 2006 car crash, the Veteran's contention that his hearing loss is due to a delayed onset from in-service noise exposure, and any link between the etiology of the Veteran's service-connected tinnitus and hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's period of service, specifically his time spent in the reserves and any additional active duty service or training.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for the issues on appeal.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  This includes any records from the Loma Linda VAMC.

3.  Return the claims file to a VA audiological examiner of appropriate knowledge and expertise.   It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability is associated with his military service, to include any in-service noise exposure.  

In addressing this matter, the examiner must consider the Veteran's lay statements in the claims file.  In addition, the examiner should address the medical evidence of record, to include VA examinations, private medical records, and the February 2013opinion of VA physician Dr. Lee.  The examiner should address the significance, if any, of the Veteran's 2006 automobile accident.  In addition, the examiner should address the Veteran's contention, which seems to be supported by Dr. Lee's opinion, that his current hearing loss disability is the result of a delayed onset from in-service noise exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




